Citation Nr: 0334013	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for lichen planus.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served in the Army National Guard of Arizona from 
February 1949 to October 1955.  


The veteran also had periods of active duty for training from 
August 14, 1949 to August 28, 1949; August 20, 1950 to August 
28, 1950; August 19, 1951 to September 2, 1951; August 10, 
1952 to August 24, 1952; March 5, 1953 to July 1, 1953; 
August 16, 1953 to August 30, 1953; August 15, 1954 to August 
29, 1954; and, August 14, 1955 to August 28, 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Albuquerque, New 
Mexico Department of Veterans' Affairs (VA) Regional Office 
(RO).  The RO granted service connection for lichen planus 
and awarded a noncompensable rating, effective September 25, 
1989.

In December 1997 the RO determined that the May 1995 rating 
decision was clearly and unmistakably erroneous with respect 
to the effective date for service connection.  The RO also 
awarded a 10 percent disability rating for the veteran's 
service-connected lichen planus, effective September 11, 
1989.

In December 2001 the RO awarded a 30 percent disability 
rating for the veteran's service-connected lichen planus, 
effective September 11, 1989.

In August 2002 the Board denied the claim for an initial 
disability rating in excess of 30 percent for lichen planus.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  

In February 2003, counsel for the appellant and the Secretary 
submitted a Joint Motion To Remand And To Stay Further 
Proceedings pending a ruling on the motion by the CAVC.  The 
joint motion for remand moved the CAVC to vacate the August 
2002 Board decision.  

An ORDER of the CAVC dated in February 2003 granted the joint 
motion for remand and vacated the Board's August 2002 
decision.  This case was remanded to the Board for 
readjudication in accordance with the CAVC's ORDER.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).

The Board notes that the VBA AMC has not provided the veteran 
notice of the provisions of the VCAA.  The evidence also 
shows the VBA AMC has not considered the claim under the 
provisions of the VCAA.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 38 
C.F.R. § 19.9(a)(2)(ii), which provides "no less than 30 
days to respond to notice," is contrary to 
38 U.S.C. § 5103(b).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the CAFC invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAVC invalidated 38 C.F.R. § 3.159(b)(1) insofar as the 30-
day notice regulation is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period for failure to submit the 
additional "necessary" information or evidence to 
substantiate their claims.  

The Board notes that the Schedule for rating skin disorders 
was changed, effective August 30, 2002.  The veteran has not 
been advised of the new rating criteria applicable to his 
claim.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs and 
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, supra, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio, supra.  A record of 
his notification must be incorporated 
into the claims file.

3.  The VBA AMC should conduct any 
development and/or action brought about 
by the veteran's response.  This may 
include obtaining all current VA and/or 
private medical treatment records and 
affording the veteran a current VA 
compensation examination.  Regardless, 
the VBA AMC must issue a supplemental 
statement of the case, which includes the 
new criteria for rating skin disorders 
that became effective on August 30, 2002.  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5104, 5103A and 5107) 
are fully complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim for an initial 
disability rating in excess of 30 percent 
for service-connected lichen planus.  

In so doing, the VBA AMC should address 
the previous and revised criteria for 
rating dermatological disabilities, and 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2003).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his appeal, and may in fact 
result in its denial.  38 C.F.R. § 3.655 (2003); 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


